Winslow, J.
A number of questions are discussed by the counsel for the appellant in this case which we do not find it necessary to consider. In our judgment, there is really but one important question in this case, and that is the question of the construction of the lease. If, under the lease, the ten*355ant became tbe owner of tbe crops raised upon tbe farm, free from any lien tbereon in favor of tbe landlord, the recovery in this action must be sustained, regardless of any counterclaim, legal or equitable^ because the property was exempt property, and tbe exemption right is not to- be defeated or rendered worthless by any such process. Below v. Robbins, 76 Wis. 600, 45 N. W. 416. It must be conceded that by the terms of the lease in question tbe relations of landlord and tenant were created between tbe parties. In Strain v. Gardner, 61 Wis. 174, 21 N. W. 35, where the agreement was that the tenant should give to the landlord one third of the crops in specie, and the provisions of the lease were much less definite than those before us now, it was held that the relations were those of landlord and tenant, and not of owner and cropper. In the present lease not only are the technical words, ■“lease, demise, and let,” used, but the defendant is described as “lessor,” and the plaintiff as “lessee;” the premises, with certain exceptions, are placed in the exclusive possession of the lessee for a definite term, with power to raise such crops as he pleases; and, to crown all, it is provided that the lessee shall discharge his rent, not by rendering one half of the crops in specie to the landlord, but by paying one half of the income received by him from the sale of the crops and products, thus expressly conferring on the tenant the power to absolutely dispose of the crops.
It is admitted by the appellant that under the decisions of this court (Strain v. Gardner, supra; Foley v. S. W. Land Co. 94 Wis. 329, 68 N. W. 994) the relationship of the parties was undoubtedly that of landlord and tenant; but he claims that this does not necessarily determine the question of the ownership of the crops, and that in the present case it appears by the provisions of the lease either (1) that the parties were tenants in common of the crops, or (2) that they were jointly interested in them, after the manner of partners *356in a joint adventure, so that neither party; conld claim any definite share in the crops or their proceeds as his own until an accounting, of the business had been taken between the parties. If the parties were simply tenants in common, each party could claim his half as exempt, so far as the property was divisible (Newton v. Howe, 29 Wis. 531), and one tenant could sue his cotenant for his share, if withheld by such co-tenant (sec. 4257, Stats. 1898). As it appears that all of the property in this case was divisible, except certain heifers, chickens, and hogs, in which the plaintiff’s share amounted to $14.75, it follows that if this theory were adopted the judgment appealed from would be correct, except as to said last-named sum, and would only have to be modified by reducing it in that amount. If, however, the second theory were to be adopted, it might, perhaps, follow that the action could not be maintained at all. It is doubtless true, as appellant claims, that the fact that the relationship of landlord and tenant exists is not conclusive on the question of the ownership of, or rights in, the products of the farm. The parties1 may by their contract have made special provisions on the subject, which will controL It must be admitted, however, that the general rule supported by the great weight of authority is that where the relation of landlord and tenant exists, even though the rent is to be paid in kind, the title to the crops is in the tenant until division is made, unless specific provision has been made by the parties, in their contract, to the contrary. See authorities cited in Strain v. Gardner, 61 Wis. 174, 21 N. W. 35; also 8 Am. & Eng. Ency. of Law (2d ed.) 317, and authorities collated in note 3. Is there any provision of the lease before us which changes the general rule? We think not. In the first place, as previously noted, no part of the produce is to be delivered to the landlord in specie. The plain provisions of the contract contemplate that the tenant shall sell all of the proceeds as he chooses and when he chooses, and keep an ac*357count of his sales and expenses, which is to he submitted to the landlord quarterly, and pay to his landlord one half of the net proceeds. Eo lien is given to the landlord to secure this payment, nor any right to control or even advise in the prosecution of the business. We think it plain that it was intended' to vest the complete title and right of disposition of the crops in the tenant, and that the provisions in the lease relating thereto are simply inserted as a means of measuring the amount of the rent to he paid, and not for the purpose of reserving any right therein to the landlord.
These views necessitate affirmance of the judgment.
By the Court. — Judgment affirmed.